Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2020

                                    No. 04-19-00737-CR

                                      Aidan VITELA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5942
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER

       Appellant’s brief is due on May 22, 2019. Before the due date, Appellant filed a first
motion for a ninety-day extension of time to file the brief.
       Appellant’s motion is GRANTED IN PART. We caution Appellant that any further
motion for extension of time to file the brief may be disfavored.
       We ORDER Appellant to file the brief by July 21, 2020. If Appellant fails to file the
brief as ordered, we may abate this appeal and remand the cause to the trial court for an
abandonment hearing. See TEX. R. APP. P. 38.8(b).


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court